UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7356


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID BARREN,    a/k/a   James   Willie   Jones,     a/k/a   Vincent
Hutchins,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:08-cr-00053-PJM-1)


Submitted:   February 12, 2015            Decided:    February 18, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Barren, Appellant Pro Se. Richard Charles Kay, Assistant
United States Attorney, Seema Mittal, Charles Joseph Peters,
Sr., OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          David    Barren      appeals    the    district    court’s     order

dismissing several motions made in his criminal case.                  We have

reviewed the record and find no reversible error.              Accordingly,

we affirm the district court’s order.            United States v. Barren,

No. 8:08-cr-00053-PJM-1 (D. Md. Aug. 28, 2014).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before    this   court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                      2